Appellate Case: 22-8014     Document: 010110689227          Date Filed: 05/26/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                               May 26, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  ANDREW JOHN YELLOWBEAR, JR.,

        Petitioner - Appellant,

  v.                                                            No. 22-8014
                                                       (D.C. No. 0:22-CV-00057-ABJ)
  BRIDGET HILL, Wyoming Attorney                                  (D. Wyo.)
  General,

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before EID, BRISCOE, and ROSSMAN, Circuit Judges.
                    _________________________________

        Andrew John Yellowbear, Jr., a Wyoming prisoner, seeks a certificate of

 appealability (COA) to appeal the district court’s order dismissing his 28 U.S.C. § 2254

 habeas application.1 We deny him a COA and dismiss this matter.

        In 2006, a Wyoming court sentenced Mr. Yellowbear to life in prison for murder.

 After his direct appeal, in 2008, the trial court amended the judgment to reflect that he

 had been convicted of one count rather than four, but he still must serve a life sentence.



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
         Mr. Yellowbear represents himself, so we construe his filings liberally. See Hall
 v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
Appellate Case: 22-8014     Document: 010110689227          Date Filed: 05/26/2022      Page: 2



        After the trial court amended the judgment, Mr. Yellowbear filed a § 2254

 application.2 See Yellowbear v. Att’y Gen. of Wyo., 380 F. App’x 740, 741 (10th Cir.

 2010). Since that application’s failure, he has filed two motions, styled as motions for

 relief under Federal Rule of Civil Procedure 60(b), that courts treated as second or

 successive § 2254 applications. See Yellowbear v. Michael, 570 F. App’x 798, 799

 (10th Cir. 2014); Yellowbear v. Hill, 859 F. App’x 295, 299 (10th Cir. 2021).

        Earlier this year, Mr. Yellowbear filed the § 2254 application underlying this

 matter. His application raised two claims. First, he argued that the trial court did not

 properly resentence him when it amended the judgment. Second, he argued that the

 decision in McGirt v. Oklahoma, 140 S. Ct. 2452 (2020), required the court to revisit his

 earlier challenge to Wyoming’s jurisdiction to prosecute him. The district court

 dismissed the application, concluding that it lacked jurisdiction to consider a second or

 successive application without authorization from this court.

        To obtain a COA, Mr. Yellowbear must show “that jurists of reason would find it

 debatable whether the district court was correct in its procedural ruling.” Slack v.

 McDaniel, 529 U.S. 473, 478 (2000). Mr. Yellowbear does not dispute that district

 courts lack jurisdiction to address the merits of a second or successive § 2254 application

 unless the appropriate court of appeals has authorized the application to be filed. See In

 re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008). He instead argues that his latest



        2
         We take judicial notice of Mr. Yellowbear’s § 2254 application, filed on July 11,
 2008, in the United States District Court for the District of Wyoming, case number
 06-CV-82. See United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007).
                                              2
Appellate Case: 22-8014      Document: 010110689227           Date Filed: 05/26/2022      Page: 3



 application is not second or successive under Magwood v. Patterson, 561 U.S. 320

 (2010). Magwood holds that an application may not be considered second or successive

 if it is the first to challenge a particular judgment, even if the prisoner has previously filed

 other applications challenging earlier judgments. See id. at 331–33. The trial court’s

 2008 amended judgment is a new judgment, Mr. Yellowbear argues, so his most recent

 § 2254 application is not second or successive.

        The problem with Mr. Yellowbear’s argument is that he has already filed § 2254

 applications targeting the amended judgment.3 The trial court entered the amended

 judgment in March 2008. About two weeks later, we reversed a federal district court’s

 denial of a jurisdictional claim Mr. Yellowbear brought under 28 U.S.C. § 2241, and we

 remanded his case to give him a chance to recharacterize the claim as one arising under

 § 2254. Yellowbear v. Wyo. Att’y Gen., 525 F.3d 921, 924–25 (10th Cir. 2008). In July

 2008, Mr. Yellowbear filed a § 2254 application reasserting the jurisdictional claim. At

 that point, the judgment authorizing his confinement was the amended judgment. So that

 is the judgment he challenged in his July 2008 § 2254 application and his later motions

 purportedly under Rule 60(b). In short, his latest § 2254 application is not the first to

 challenge the amended judgment.

        We reject Mr. Yellowbear’s argument “that none of the previous federal actions

 should count against him until the state trial court properly sentences him for the”

 amended judgment. COA Appl. at 2. This argument simply assumes that the state court


        3
         Because Mr. Yellowbear has already challenged the amended judgment, we will
 assume that it qualifies as a new judgment and that Magwood applies.
                                                3
Appellate Case: 22-8014      Document: 010110689227        Date Filed: 05/26/2022     Page: 4



 erred when it entered the amended judgment and, from that assumption, concludes that

 the district court should have heard his latest challenge to the judgment. But any error in

 the state court’s amended judgment would not affect our review of the district court’s

 procedural ruling. The propriety of the district court’s procedural ruling depends on

 whether Mr. Yellowbear has challenged the amended judgment before (he has) and

 whether he received authorization to challenge it again in a second or successive § 2254

 application (he did not).

        Reasonable jurists could not debate whether the district court correctly concluded

 that Mr. Yellowbear’s latest § 2254 application was a second or successive one or, as a

 result, whether the court correctly dismissed the unauthorized application for lack of

 jurisdiction. We deny Mr. Yellowbear a COA and dismiss this matter.


                                               Entered for the Court



                                               CHRISTOPHER M. WOLPERT, Clerk




                                              4